Citation Nr: 1760406	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-25 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to November 30, 2010, a rating in excess of 30 percent prior to February 15, 2013, and a rating in excess of 60 percent thereafter, for arteriosclerotic cardiovascular disease.

2.  Entitlement to a rating in excess of 40 percent for residuals of a traumatic brain injury, skull fracture, with cognitive impairments and other residuals not otherwise specified.

3.  Entitlement to a rating in excess of 30 percent for residuals of a traumatic brain injury, post-traumatic headaches.

4.  Entitlement to a rating in excess of 20 percent prior to October 30, 2015, and a rating in excess of 10 percent thereafter, for residuals of a traumatic brain injury, convulsive disorder, grand mal.

5.  Entitlement to a compensable rating for residuals of a traumatic brain injury, linear fracture, right parietal bone of skull.

6.  Entitlement to a rating in excess of 10 percent prior to July 21, 2016, and a rating in excess of 30 percent thereafter, for residuals of right femur fracture, degenerative arthritis of the right knee.

7.  Entitlement to a rating in excess of 20 percent for residuals of right femur fracture, traumatic degenerative arthritis of the right hip with limited abduction.

8.  Entitlement to a rating in excess of 10 percent for residuals of right femur fracture, traumatic degenerative arthritis of the right hip with limited extension.

9.  Entitlement to a rating in excess of 10 percent for residuals of right femur fracture, with traumatic degenerative arthritis of the right hip with limited flexion.

10.  Entitlement to a rating in excess of 10 percent for residuals of right femur fracture, postoperative scarring.


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel




INTRODUCTION

The appellant served on active duty in the Navy from June 1955 to September 1969, including service in the Republic of Vietnam.  He is the recipient of the Good Conduct Medal. 

This matter comes before the Board of Veterans' Appeals (Board) from August 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and St. Petersburg, Florida, respectively.  Jurisdiction was subsequently transferred to the RO in Atlanta.  The appellant filed timely Notices of Disagreement (NOD), received in November 2010 and April 2011, respectively.  A Statement of the Case (SOC) was issued in July 2014.  A timely substantive appeal was received in July 2014.  A Supplemental Statement of the Case (SSOC) was issued in June 2017.

The appellant was afforded a video hearing before the undersigned in September 2017, during which it was indicated that he wished to withdraw all of the issues on appeal.  A transcript is of record.

The grant of service connection for prostate cancer, effective March 7, 2014, and the award of entitlement to a total disability rating based on individual unemployability (TDIU), effective July 21, 2009, constitute full awards of the benefits sought on appeal with respect to such claims.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).





FINDINGS OF FACT

1.  On September 14, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that the appellant wished to withdraw his appeal with respect to the issue of entitlement to an initial rating in excess of 10 percent prior to November 30, 2010, a rating in excess of 30 percent prior to February 15, 2013, and a rating in excess of 60 percent thereafter, for arteriosclerotic cardiovascular disease.

2.  On September 14, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that the appellant wished to withdraw his appeal with respect to the issue of entitlement to a rating in excess of 40 percent for residuals of a traumatic brain injury, skull fracture, with cognitive impairments and other residuals not otherwise specified.

3.  On September 14, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that the appellant wished to withdraw his appeal with respect to the issue of entitlement to a rating in excess of 30 percent for residuals of a traumatic brain injury, post-traumatic headaches.

4.  On September 14, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that the appellant wished to withdraw his appeal with respect to the issue of entitlement to a rating in excess of 20 percent prior to October 30, 2015, and a rating in excess of 10 percent thereafter, for residuals of a traumatic brain injury, convulsive disorder, grand mal.

5.  On September 14, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that the appellant wished to withdraw his appeal with respect to the issue of entitlement to a compensable rating for residuals of a traumatic brain injury, linear fracture, right parietal bone of skull.

6.  On September 14, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that the appellant wished to withdraw his appeal with respect to the issue of entitlement to a rating in excess of 10 percent prior to July 21, 2016, and a rating in excess of 30 percent thereafter, for residuals of right femur fracture, degenerative arthritis of the right knee.

7.  On September 14, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that the appellant wished to withdraw his appeal with respect to the issue of entitlement to a rating in excess of 20 percent for residuals of right femur fracture, traumatic degenerative arthritis of the right hip with limited abduction.

8.  On September 14, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that the appellant wished to withdraw his appeal with respect to the issue of entitlement to a rating in excess of 10 percent for residuals of right femur fracture, traumatic degenerative arthritis of the right hip with limited extension.

9.  On September 14, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that the appellant wished to withdraw his appeal with respect to the issue of entitlement to a rating in excess of 10 percent for residuals of right femur fracture, with traumatic degenerative arthritis of the right hip with limited flexion.

10.  On September 14, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that the appellant wished to withdraw his appeal with respect to the issue of entitlement to a rating in excess of 10 percent for residuals of right femur fracture, postoperative scarring.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to an initial rating in excess of 10 percent prior to November 30, 2010, a rating in excess of 30 percent prior to February 15, 2013, and a rating in excess of 60 percent thereafter, for arteriosclerotic cardiovascular disease have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to a rating in excess of 40 percent for residuals of a traumatic brain injury, skull fracture, with cognitive impairments and other residuals not otherwise specified, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to a rating in excess of 30 percent for residuals of a traumatic brain injury, post-traumatic headaches, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to a rating in excess of 20 percent prior to October 30, 2015, and a rating in excess of 10 percent thereafter, for residuals of a traumatic brain injury, convulsive disorder, grand mal, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to a compensable rating for residuals of a traumatic brain injury, linear fracture, right parietal bone of skull, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to a rating in excess of 10 percent prior to July 21, 2016, and a rating in excess of 30 percent thereafter, for residuals of right femur fracture, degenerative arthritis of the right knee, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to a rating in excess of 20 percent for residuals of right femur fracture, traumatic degenerative arthritis of the right hip with limited abduction, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to a rating in excess of 10 percent for residuals of right femur fracture, traumatic degenerative arthritis of the right hip with limited extension, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

9.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to a rating in excess of 10 percent for residuals of right femur fracture, with traumatic degenerative arthritis of the right hip with limited flexion, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

10.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to a rating in excess of 10 percent for residuals of right femur fracture, postoperative scarring, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by an appellant or by his or her authorized representative.  Id.

In the present case, as set forth above, during his September 2017 video Board hearing, the appellant's attorney indicated, and the appellant confirmed, that he wished to withdraw his appeal with respect to the following issues: (1) entitlement to an initial rating in excess of 10 percent prior to November 30, 2010, a rating in excess of 30 percent prior to February 15, 2013, and a rating in excess of 60 percent thereafter, for arteriosclerotic cardiovascular disease; (2) entitlement to a rating in excess of 40 percent for residuals of a traumatic brain injury, skull fracture, with cognitive impairments and other residuals not otherwise specified; (3) entitlement to a rating in excess of 30 percent for residuals of a traumatic brain injury, post-traumatic headaches; (4) entitlement to a rating in excess of 20 percent prior to October 30, 2015, and a rating in excess of 10 percent thereafter, for residuals of a traumatic brain injury, convulsive disorder, grand mal; (5) entitlement to a compensable rating for residuals of a traumatic brain injury, linear fracture, right parietal bone of skull; (6) entitlement to a rating in excess of 10 percent prior to July 21, 2016, and a rating in excess of 30 percent thereafter, for residuals of right femur fracture, degenerative arthritis of the right knee; (7) entitlement to a rating in excess of 20 percent for residuals of right femur fracture, traumatic degenerative arthritis of the right hip with limited abduction; (8) entitlement to a rating in excess of 10 percent for residuals of right femur fracture, traumatic degenerative arthritis of the right hip with limited extension; (9) entitlement to a rating in excess of 10 percent for residuals of right femur fracture, with traumatic degenerative arthritis of the right hip with limited flexion; and (10) entitlement to a rating in excess of 10 percent for residuals of right femur fracture, postoperative scarring.

Hence, there remain no allegations of fact or law for appellate consideration with respect to these claims.  Under these circumstances, these issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc) aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.



ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent prior to November 30, 2010, a rating in excess of 30 percent prior to February 15, 2013, and a rating in excess of 60 percent thereafter, for arteriosclerotic cardiovascular disease is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 40 percent for residuals of a traumatic brain injury, skull fracture, with cognitive impairments and other residuals not otherwise specified, is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 30 percent for residuals of a traumatic brain injury, post-traumatic headaches, is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 20 percent prior to October 30, 2015, and a rating in excess of 10 percent thereafter, for residuals of a traumatic brain injury, convulsive disorder, grand mal, is dismissed.

The appeal as to the issue of entitlement to a compensable rating for residuals of a traumatic brain injury, linear fracture, right parietal bone of skull, is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 10 percent prior to July 21, 2016, and a rating in excess of 30 percent thereafter, for residuals of right femur fracture, degenerative arthritis of the right knee, is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 20 percent for residuals of right femur fracture, traumatic degenerative arthritis of the right hip with limited abduction, is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 10 percent for residuals of right femur fracture, traumatic degenerative arthritis of the right hip with limited extension, is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 10 percent for residuals of right femur fracture, with traumatic degenerative arthritis of the right hip with limited flexion, is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 10 percent for residuals of right femur fracture, postoperative scarring, is dismissed.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


